

115 HR 5281 IH: Global Trade Accountability Act of 2018
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5281IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Davidson (for himself, Mr. Meadows, Mr. Norman, Mr. Sanford, Mr. Kelly of Mississippi, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for congressional review of the imposition of duties and other trade measures by the
			 executive branch, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Trade Accountability Act of 2018. 2.Congressional review of unilateral trade actions (a)In generalChapter 5 of title I of the Trade Act of 1974 (19 U.S.C. 2191 et seq.) is amended by adding at the end the following:
				
					155.Congressional review of unilateral trade actions
						(a)Unilateral trade action defined
 (1)In generalIn this section, the term unilateral trade action means any of the following actions taken with respect to the importation of an article pursuant to a provision of law specified in paragraph (2):
 (A)A prohibition on importation of the article. (B)The imposition of or an increase in a duty applicable to the article.
 (C)The imposition or tightening of a tariff-rate quota applicable to the article. (D)The imposition or tightening of a quantitative restriction on the importation of the article.
 (E)The suspension, withdrawal, or prevention of the application of trade agreement concessions with respect to the article.
 (F)Any other restriction on importation of the article. (2)Provisions of law specifiedThe provisions of law specified in this paragraph are the following:
 (A)Section 122. (B)Title III.
 (C)Sections 406, 421, and 422. (D)Section 338 of the Tariff Act of 1930 (19 U.S.C. 1338).
 (E)Section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862). (F)Section 103(a) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(a)).
 (G)The Trading with the Enemy Act (50 U.S.C. 4301 et seq.). (H)The International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (I)Any provision of law enacted to implement a trade agreement to which the United States is a party. (3)Exception for technical corrections to Harmonized Tariff ScheduleA technical correction to the Harmonized Tariff Schedule of the United States shall not be considered a unilateral trade action for purposes of this section.
 (b)Congressional approval requiredExcept as provided by subsection (d), a unilateral trade action may not take effect unless— (1)the President submits to Congress and to the Comptroller General of the United States a report that includes—
 (A)a description of the proposed unilateral trade action; (B)the proposed effective period for the action;
 (C)an analysis of the action, including whether the action is in the national economic interest of the United States;
 (D)an assessment of the potential effect of retaliation from trading partners affected by the action; and
 (E)a list of articles that will be affected by the action by subheading number of the Harmonized Tariff Schedule of the United States; and
 (2)a joint resolution of approval is enacted pursuant to subsection (e). (c)Report of Comptroller GeneralNot later than 15 days after the submission of the report required by subsection (b)(1) with respect to a proposed unilateral trade action, the Comptroller General shall submit to Congress a report on the proposed action that includes an assessment of the compliance of the President with the provision of law specified in subsection (a)(2) pursuant to which the action would be taken.
 (d)Temporary authorityNotwithstanding any other provision of this section, a unilateral trade action may take effect for one 90-calendar-day period (without renewal) if the President—
 (1)determines that is necessary for the unilateral trade action to take effect because the action is— (A)necessary because of a national emergency;
 (B)necessary because of an imminent threat to health or safety; (C)necessary for the enforcement of criminal laws; or
 (D)necessary for national security; and (2)submits written notice of the determination to Congress.
							(e)Procedures for joint resolution
 (1)Joint resolution definedFor purposes of this subsection, the term joint resolution means only a joint resolution of either House of Congress, the matter after the resolving clause of which is as follows: That Congress approves the action proposed by the President under section 155(b) of the Trade Act of 1974 in the report submitted to Congress under that section on _______., with the blank space being filled with the appropriate date.
 (2)IntroductionAfter a House of Congress receives a report under subsection (b)(1) with respect to a unilateral trade action, the majority leader of that House (or his or her respective designee) shall introduce (by request, if appropriate) a joint resolution—
 (A)in the case of the House of Representatives, within 3 legislative days; and (B)in the case of the Senate, within 3 session days.
 (3)Application of section 152The provisions of subsections (b) through (f) of section 152 shall apply to a joint resolution under this subsection to the same extent those provisions apply to a resolution under section 152.
 (f)Report by the United States International Trade CommissionNot later than 12 months after the date of a unilateral trade action taken pursuant to this section, the United States International Trade Commission shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the effects of the action on the United States economy, including a comprehensive assessment of the economic effects of the action on producers and consumers in the United States..
 (b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 154 the following:
				
					
						Sec. 155. Congressional review of unilateral trade actions..
			(c)Conforming amendments
 (1)Balance-of-payments authoritySection 122 of the Trade Act of 1974 (19 U.S.C. 2132) is amended— (A)in subsection (a), in the flush text following paragraph (3), by inserting and subject to approval under section 155 after Congress);
 (B)in subsection (c), in the flush text following paragraph (2), by inserting and subject to approval under section 155 after Congress); and (C)in subsection (g), by inserting and subject to approval under section 155 after of this section.
 (2)Rules of House and SenateSection 151(a) of the Trade Act of 1974 (19 U.S.C. 2191(a)) is amended— (A)in the matter preceding paragraph (1), by striking and 153 and inserting , 153, and 155; and
 (B)in paragraph (1), by striking and 153(a) and inserting , 153(a), and 155(e). (3)Enforcement of rights under trade agreementsTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended—
 (A)in section 301— (i)in subsection (a), in the flush text, by inserting to approval under section 155 and after subsection (c), subject; and
 (ii)in subsection (b)(2), by inserting to approval under section 155 and after subsection (c), subject; (B)in section 305(a)(1), by inserting to approval under section 155 and after section 301, subject; and
 (C)in section 307(a)(1), in the matter preceding subparagraph (A), by inserting to approval under section 155 and after any action, subject. (4)Market disruptionSection 406 of the Trade Act of 1974 (19 U.S.C. 2436) is amended—
 (A)in subsection (b), in the matter preceding paragraph (1), by striking With respect to and inserting Subject to approval under section 155, with respect to; and (B)in subsection (c), in the second sentence, by striking If the President and inserting Subject to approval under section 155, if the President.
 (5)Action to address market disruptionSection 421 of the Trade Act of 1974 (19 U.S.C. 2451) is amended— (A)in subsection (a), by inserting and subject to approval under section 155 after of this section;
 (B)in subsection (i)(4)(A), by inserting , subject to approval under section 155, after provisional relief and; (C)in subsection (k)(1), by striking Within 15 days and inserting Subject to section 155, within 15 days;
 (D)by striking subsection (m) and by redesignating subsections (n) and (o) as subsections (m) and (n), respectively;
 (E)in subsection (m), as redesignated by subparagraph (D)— (i)in paragraph (1), by striking subsection (m) and inserting this section; and
 (ii)in paragraph (2), by inserting and subject to approval under section 155 after paragraph (1); and (F)in paragraph (3) of subsection (n), as redesignated by subparagraph (D), by striking subsection (m) and inserting this section.
 (6)Action in response to trade diversionSection 422(h) of the Trade Act of 1974 (19 U.S.C. 2451a(h)) is amended by striking Within 20 days and inserting Subject to approval under section 155, within 20 days. (7)Discrimination by foreign countriesSection 338 of the Tariff Act of 1930 (19 U.S.C. 1338) is amended—
 (A)in subsection (a), in the matter preceding paragraph (1), by inserting , subject to approval under section 155 of the Trade Act of 1974, after by proclamation; (B)in subsection (b), by inserting subject to approval under section 155 of the Trade Act of 1974 and after hereby authorized,;
 (C)in subsection (c), by striking Any proclamation and inserting Subject to approval under section 155 of the Trade Act of 1974, any proclamation; (D)in subsection (d), by inserting subject to approval under section 155 of the Trade Act of 1974 and after he shall,; and
 (E)in subsection (e), by inserting subject to approval under section 155 of the Trade Act of 1974 and after he shall,. (8)Safeguarding national securitySection 232(c)(1)(B) of the Trade Expansion Act of 1962 (19 U.S.C. 1862(c)(1)(B)) is amended by inserting , subject to approval under section 155 of the Trade Act of 1974, after shall.
 (9)Bipartisan Congressional Trade Priorities and Accountability Act of 2015Section 103(a) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(a)) is amended—
 (A)in paragraph (1)(B), by inserting and approval under section 155 of the Trade Act of 1974 after paragraphs (2) and (3); and (B)in paragraph (7), by inserting and approval under section 155 of the Trade Act of 1974 after 3524).
 (10)International Emergency Economic Powers ActSection 203(a)(1)(B) of the International Emergency Economic Powers Act (50 U.S.C. 1702(a)(1)(B)) is amended by inserting (subject to section 155 of the Trade Act of 1974) after importation.
 (11)Trading with the enemy actSection 11 of the Trading with the Enemy Act (50 U.S.C. 4311) is amended by striking Whenever and inserting Subject to approval under section 155 of the Trade Act of 1974, whenever. (12)Free trade agreement implementing bills (A)North American Free Trade Agreement Implementation ActSection 201 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3331) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b)(1), in the matter preceding subparagraph (A), by striking and the consultation and layover requirements of section 103(a) and inserting , the consultation and layover requirements of section 103(a), and approval under section 155 of the Trade Act of 1974,.
 (B)Uruguay Round Agreements ActSection 111 of the Uruguay Round Agreements Act (19 U.S.C. 3521) is amended— (i)in subsection (a), in the matter preceding paragraph (1), by inserting and subject to approval under section 155 of the Trade Act of 1974 after 2902);
 (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 115; (iii)in subsection (c)(1)(A), in the flush text at the end, by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and
 (iv)in subsection (e)(1), in the matter preceding subparagraph (A), by inserting and approval under section 155 of the Trade Act of 1974 after section 115. (C)United States-Israel Free Trade Area Implementation Act of 1985Section 4 of the United States-Israel Free Trade Area Implementation Act of 1985 (Public Law 99–47; 19 U.S.C. 2112 note) is amended—
 (i)in subsection (a), in the matter preceding paragraph (1), by inserting and subject to approval under section 155 of the Trade Act of 1974 after subsection (c); and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and subject to approval under section 155 of the Trade Act of 1974 after subsection (c).
 (D)United States-Jordan Free Trade Area Implementation ActSection 101 of the United States-Jordan Free Trade Area Implementation Act (Public Law 107–43; 19 U.S.C. 2112 note) is amended—
 (i)in subsection (a), in the matter preceding paragraph (1), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,.
 (E)Dominican Republic-Central America-United States Free Trade Agreement Implementation ActSection 201 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 4031) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (F)United States-Chile Free Trade Agreement Implementation ActSection 201 of the United States-Chile Free Trade Agreement Implementation Act (Public Law 108–77; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 103(a).
 (G)United States-Singapore Free Trade Agreement Implementation ActSection 201 of the United States-Singapore Free Trade Agreement Implementation Act (Public Law 108–78; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a), in the matter preceding paragraph (1), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 103(a).
 (H)United States-Australia Free Trade Agreement Implementation ActSection 201 of the United States-Australia Free Trade Agreement Implementation Act (Public Law 108–286; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a), in the matter preceding paragraph (1), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (I)United States-Morocco Free Trade Agreement Implementation ActSection 201 of the United States-Morocco Free Trade Agreement Implementation Act (Public Law 108–302; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (J)United States-Bahrain Free Trade Agreement Implementation ActSection 201 of the United States-Bahrain Free Trade Agreement Implementation Act (Public Law 109–169; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (K)United States-Oman Free Trade Agreement Implementation ActSection 201 of the United States-Oman Free Trade Agreement Implementation Act (Public Law 109–283; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (L)United States-Peru Trade Promotion Agreement Implementation ActSection 201 of the United States-Peru Trade Promotion Agreement Implementation Act (Public Law 110–138; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (M)United States-Korea Free Trade Agreement Implementation ActSection 201 of the United States-Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a), in the matter preceding paragraph (1), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (N)United States-Colombia Trade Promotion Agreement Implementation ActSection 201 of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
 (O)United States-Panama Trade Promotion Agreement Implementation ActSection 201 of the United States-Panama Trade Promotion Agreement Implementation Act (Public Law 112–43; 19 U.S.C. 3805 note) is amended—
 (i)in subsection (a)(1), in the matter preceding subparagraph (A), by striking may and inserting may, subject to approval under section 155 of the Trade Act of 1974,; and (ii)in subsection (b), in the matter preceding paragraph (1), by inserting and approval under section 155 of the Trade Act of 1974 after section 104.
						